Citation Nr: 1600372	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  08-36 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial disability rating in excess of 0 percent prior to July 22, 2010 for degenerative changes of the lumbar spine at L2-L3.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from September 1982 to December 1984.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2008 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a videoconference hearing before the Board in February 2012.  A transcript of that hearing has been associated with the record.  

The case was remanded by the Board in June 2012 to obtain records and to afford the Veteran a VA medical examination.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of chronic sinusitis.  

2.  The Veteran's low back disability has manifested with pain and limitation of motion throughout the period on appeal.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for an initial rating of 10 percent, but no more, for degenerative changes of the lumbar spine at L2-L3 are met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5003, 5237, 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated July 2007, VA's notice requirements were met with respect to the issues addressed in this decision.  The VCAA letter was received prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in September 2009 and August 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examination reports set forth detailed physical examination findings with sufficient rationale.  Thus, further examination is not necessary regarding the issue on appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection - Sinusitis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
The Veteran contends that he has chronic sinusitis that is causally or etiologically related to service.  The Board notes that the Veteran had a complaint of sinusitis during service in August 1984.  He was also seen post-service in January 2011 for a sinus infection.  

The Veteran was afforded a VA examination in August 2012.  The examiner performed a thorough examination and noted that the Veteran does not have chronic sinusitis.  

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a current diagnosis or a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service sinusitis and treatment to his present current complaints, the Board finds that the diagnosis of chronic sinusitis too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Board also notes that service connection has already been established for rhinitis.

As there is no competent evidence of a current diagnosis of chronic sinusitis, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  There also is no evidence of a sinus disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).
The Board finds that the preponderance of the evidence is against a finding of a current disability of chronic sinusitis.  As the preponderance of the evidence is against the claim that the Veteran has a current sinus disability, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Higher Initial Rating - Low Back

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating joint disabilities rated on the basis of limitation of motion, VA When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Board notes that the Veteran is rated at 20 percent from July 22, 2010 forward.  During the February 2012 hearing before the Board, the Veteran noted that he was satisfied with the 20 percent disability rating and wished to withdraw the issue of an higher disability rating during that period.  Rather, the Veteran desired to continue his appeal regarding the initial period, rated as noncompensable.  The Board notes that the issue was originally characterized as an earlier effective date of the 20 percent rating.  The Board has characterized it as entitlement to a higher initial disability rating, as it stems from the Veteran's appeal of the initial disability rating and the Veteran's assertions make clear that he would like a higher rating prior to the July 22, 2010 date.  

The Veteran's low back disability is currently rated under Diagnostic Code 5237.  The Board notes that this code is for lumbosacral strain.  The Veteran's disability is diagnosed as degenerative changes in the lumbar spine at L2-L3, which would more accurately be described as degenerative changes of the spine under Diagnostic Code 5242.  

Diagnostic Code 5242 refers to  Diagnostic Code 5003 for degenerative arthritis; however, Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.

Limitation of motion of the spine is rated under the general rating formula for diseases and injuries of the spine.  That regulation assigns disability ratings as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

Forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in September 2009.  The Veteran stated that he was stiff for about ten years.  He did not see a doctor for his back.  The Veteran reported stiffness and spasms.  The examiner noted no incapacitating episodes and no ankylosis.  The examiner also found no abnormal spinal curvatures.  The Veteran's gait was normal.  Examination revealed no objective spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  A detailed motor exam showed active movement against full resistance, with normal muscle tone and without any muscle atrophy.  A detailed sensory examination  and a detailed reflex examination showed normal results in all areas.  Range of motion was flexion to 88 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  The examiner noted no objective evidence of pain on active range of motion testing.  The examiner found no additional limitation with repetitive motion and no objective evidence of pain following repetitive testing.  The examiner noted no effective on the Veteran's usual daily activities and no significant effects on his usual occupation.  
During the February 2012 hearing, the Veteran asserted that his level of pain has remained the same throughout the entire period on appeal.  VA treatment records show the use of painkillers to address his back disability.

No other range of motion findings are noted during this period on appeal.  The Board notes that the Veteran's flexion was not less than 85 degrees and the combined range of motion was not less than 235 degrees.  Additionally, the Veteran experienced no abnormal gait and no abnormal spinal contour.  Therefore, a 10 percent disability rating is not warranted under the general rating formula for diseases and injuries of the spine.

Multiple involvements of the lumbar vertebrae are considered groups of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45(f).  The normal range of motion of the thoracolumbar spine is from 0 to 90 degrees flexion, 0 to 20 degrees extension, 0 to 30 degrees lateral flexion and 0 to 30 degrees lateral rotation. 38 C.F.R. § 4.71, Plate V.

The Board notes that the Veteran is entitled to a 10 percent rating for the painful limited motion related to his low back disability.  The Veteran's motion, although not limited to a compensable degree, was limited in flexion to 88 degrees.  Additionally, the Veteran's treatment records show the use of painkillers for back pain and his lay statements indicate painful motion of the back.  Indeed, it is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  Therefore, a disability rating of 10 percent, but no greater, is warranted prior to July 22, 2010.  









ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to an initial disability rating of 10 percent, but no more, prior to July 22, 2010 for degenerative changes of the lumbar spine at L2-L3 is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


